283 F.2d 392
William OTTE, as Trustee in Bankruptcy of Personal Typewriter Co., Inc., Plaintiff-Appellant,v.FRANKLIN NATIONAL BANK OF LONG ISLAND, Commercial Bank of North America, Murray J. Levy, and Robert Siegel, Defendants-Appellees.William OTTE, as Trustee in Bankruptcy of Personal Typewriter Co., Inc., Plaintiff-Appellant,v.FUNDS FOR BUSINESS, INC., Defendant-Appellee.
No. 146.
No. 147.
Docket 26189.
Docket 26190.
United States Court of Appeals Second Circuit.
Argued October 10, 1960.
Decided October 21, 1960.

Appeal from the United States District Court for the Eastern District of New York; Mortimer W. Byers, Judge.


1
William Otte, trustee in bankruptcy of Personal Typewriter Co., Inc., appeals from judgments for defendants in his actions against certain banks and others to recover alleged preferential payments made by and on behalf of the bankrupt.


2
Jacob F. Gottesman, New York City, for plaintiff-appellant.


3
Stewart Maurice, of Maurice, McNamee & White, New York City, for defendant-appellee Franklin National Bank.


4
Charles L. Raskin, New York City (George L. Livingston, of Livingston, Livingston & Harris, New York City, on the brief), for defendant-appellee Commercial Bank of North America.


5
Harry T. Kirp, New York City (Delson, Levin & Gordon, New York City, on the brief), for defendant-appellee Funds for Business, Inc.


6
Before CLARK and FRIENDLY, Circuit Judges, and DIMOCK, District Judge.


7
PER CURIAM.


8
Judgments for the defendants affirmed on the opinion of District Judge Byers, D.C.E.D.N.Y., 179 F. Supp. 381.